DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner’s Amendment is to correct an error in claim 14 which was entered twice in the set of claims filed 9/21/2020.
In page 40 (page 5 of the claim set), the following:
              
              “ 14.    The adaptive thermal management system of claim 12, further comprising an ambient temperature sensor configured to determine an ambient temperature of the electric energy supply, and to send an ambient temperature input signal indicative of said ambient temperature of the electric energy supply; and wherein the generated thermal control signal of the thermal management system is further based on an ambient temperature of the electric energy supply.”

has been replaced with:

              -- 21.    The adaptive thermal management system of claim 12, further comprising an ambient temperature sensor configured to determine an ambient temperature of the electric energy supply, and to send an ambient temperature input signal indicative of said ambient temperature of the electric energy supply; and wherein the generated thermal control signal of the thermal management system is further based on an ambient temperature of the electric energy supply. –

Allowable Subject Matter
Claims 1-21 are allowed.
Regarding claim 1, the prior art does/do not suggest or teach, among other claimed allowable features, “the communication module further configured to receive a current input signal indicative of a current provided by the component of the electrical power system;
a memory module configured to store an adaptive thermal management logic;
a processor module communicably coupled to the communication module and the memory module, the processor module configured to implement the adaptive thermal management logic where:
an average current provided by the component of the electrical power system over a predetermined period of time is calculated using the current input signal,
a thermal control signal of the thermal management system is generated based on the calculated average current, and the thermal control signal is sent to the thermal management system via the communication module, said thermal control signal operative to cause the thermal management system to regulate a thermal state of the component of the electrical power system.”, in combination with all other elements recited in claim 1.
Claims 2-11 are also allowed as they further limit allowed claim 1.
Regarding claim 12, the prior art does/do not suggest or teach, among other claimed allowable features, “a current sensor configured to determine a current provided by the electric energy supply, and to send a current input signal indicative of said current provided by the electric energy supply;
a controller including:
a communication module configured to communicably couple with the current sensor,
a memory module configured to store an adaptive thermal management logic,
a processor module communicably coupled to the communication module and the memory module, the processor module configured to implement the adaptive thermal management logic where:
an average current provided by the electric energy supply over a predetermined period of time is calculated using the current input signal,  
a thermal setpoint of the thermal management system is generated based on the calculated average current, and the coolant is thermally conditioned to the thermal setpoint via the heat exchanger and is then provided to the electric energy supply to regulate a thermal state of the electric energy supply.”, in combination with all other elements recited in claim 12.
Claims 13-19 and 21 are also allowed as they further limit allowed claim 12.
Regarding claim 20, the prior art does/do not suggest or teach, among other claimed allowable features, “a current sensor configured to determine a current provided by the fuel cell stack, and to send a current input signal indicative of said current provided by the fuel cell stack; 
a controller including:
a communication module configured to communicably couple with the current sensor,
a memory module configured to store an adaptive thermal management logic,
a processor module communicably coupled to the communication module and the memory module, the processor module configured to implement the adaptive thermal management logic where:
an average current provided by the fuel cell stack over a predetermined period of time is calculated using the current input signal, a thermal setpoint of the thermal management system is generated based on the calculated average current, and the coolant is thermally conditioned to the thermal setpoint via the heat exchanger and is then provided to the fuel cell stack to regulate a thermal state of the fuel cell stack.”, in combination with all other elements recited in claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        September 12, 2022